Court of Appeals
of the State of Georgia

                                     ATLANTA,__________________
                                               August 26, 2014

The Court of Appeals hereby passes the following order:

A14A2248.  RUFUS MAZYCK v. JP MORGAN CHASE BANK
    ASSOCIATION.

      JP Morgan Chase Bank Association filed a dispossessory action against Rufus
Mazyck in magistrate court. Following an adverse judgment, Mazyck appealed to the
state court, which entered final judgment and a writ of possession in favor of JP
Morgan.     Mazyck then appealed directly to this Court.            We, however, lack
jurisdiction.
      Because the order to be appealed disposes of a de novo appeal from a
magistrate court decision, Mazyck was required to follow the discretionary appeal
procedures. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mortgage Corp. East,
216 Ga. App. 82 (453 SE2d 119) (1995). His failure to do so deprives us of
jurisdiction over this appeal, which is hereby DISMISSED.



                                     Court of Appeals of the State of Georgia
                                                                      08/26/2014
                                            Clerk’s Office, Atlanta,__________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.